IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                      November 4, 2013 Session

   STANLEY DENNIS WATERS ET AL. v. BENNY JOE PENDERGRASS ET AL.1

                       Appeal from the Circuit Court for Bradley County
                         No. V-10-560     Lawrence H. Puckett, Judge


                 No. E2013-00431-COA-R3-CV-FILED-SEPTEMBER 9, 2014


Stanley Dennis Waters (“the plaintiff”),2 a detective with the Polk County Sheriff’s
Department, was seriously injured when the Polk County vehicle in which he was riding as
a passenger was struck in the rear by a vehicle owned by one of the two named defendants
and driven by the other named defendant (collectively “the Named Defendants”). The
plaintiff’s vehicle was being driven by the Sheriff of Polk County. The plaintiff and his wife
sued the Named Defendants. Process and a copy of the complaint were served3 upon two
unnamed parties, Tennessee Risk Management Trust (“TRMT”) and Markel Corporation 4
(collectively “the Unnamed Parties”). The suit against the Named Defendants was settled
for the full amount of the liability limits of their respective casualty insurance policies. The
plaintiffs seek to recover uninsured5 motorist benefits from the Unnamed Parties. The
plaintiffs and the Unnamed Parties filed motions for summary judgment. The trial court
granted the motion of the Unnamed Parties and denied the plaintiffs’ motion. The plaintiffs
appeal. We affirm.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed; Case Remanded


        1
            Mr. Pendergrass and Sam Allen, the Named Defendants, are no longer parties to this case.
        2
         Carolyn Waters, the wife of the plaintiff Stanley Dennis Waters, is also a plaintiff. Her suit is a
derivative one. When we refer to the plaintiff in the singular, we are referring to Mr. Waters.
        3
        Two other unnamed insurance companies were also served with process and a copy of the amended
complaint. Both were dismissed from this suit because each policy had uninsured limits that were less than
the amount of the plaintiffs’ settlement with the Named Defendants.
        4
        In the record, this entity is variously referred to as “Markel,” “Markel Ins. Co.,” or “Markel
Corporation.” We are unsure as to the correct name, We have decided to refer to it as “Markel Corporation.”
        5
            As used in this opinion, the word “uninsured” includes “underinsured” coverage.
C HARLES D. S USANO, J R., C.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and T HOMAS R. F RIERSON, II, JJ., joined.

Joshua H. Jenne, Cleveland, Tennessee, for the appellants, Stanley Dennis Waters and wife,
Carolyn Waters.

W. Carl Spining and T. William A. Caldwell, Nashville, Tennessee, for the appellees,
Tennessee Risk Management Trust and Markel Corporation.

                                          OPINION

        The parties stipulated to certain facts. The relevant portion of those facts, as pertains
to the issue before us, is as set forth below:

                                           *   *     *

              On [August 4, 2009], the Polk County Government insured the
              vehicle in which Plaintiff was a passenger pursuant to the terms
              of the “Coverage Document”. . . .

                                           *   *     *

              The losses and damages to Plaintiffs far exceed the $150,000 in
              underlying third party liability coverage obtained from the
              named defendants and therefore Plaintiffs have not been made
              whole.

              Pursuant to the aforementioned “Coverage Document,” [TRMT]
              has already paid certain amounts to Mr. Waters, as well as on his
              behalf, in worker’s compensation benefits. These amounts far
              exceed the $150,000 in underlying third party liability coverage
              obtained from the named defendants.

              The Certificate of Liability Insurance and/or Declarations Page
              regarding the “Coverage Document” provide[s] for $1 million
              in liability coverage and $1 million in uninsured/underinsured
              motorist coverage on the vehicle involved in the accident in
              question.




                                               -2-
              The Certificate of Liability Insurance and/or Declarations Page
              issued to Polk County is a “combination of self-insured retention
              and excess insurance provided by Markel [Corporation],” [an
              Unnamed Party].

(References to the record and paragraph numbering in original omitted.) Furthermore, the
record before us reflects that the named “member” on the Certificate of Liability Insurance
is Polk County Government. The insurance provided by TRMT includes uninsured motorist
coverage. The insurance policy before us, however, does not extend uninsured coverage to
employees of Polk County.

        The plaintiffs take the position that the TRMT is subject to the uninsured motorist
coverage requirements of the Code, and, hence, required to make such coverage available to
the plaintiffs. The trial court held that the TRMT is not subject to those requirements. That
is the dispositive issue on this appeal.

        This case was argued before us on November 4, 2013. At that time, we were aware
that the Supreme Court had granted permission to appeal in a similar case from our Court.
See Harris v. Haynes, E2012-02213-COA-R3-CV, 2013 WL 3486835 (Tenn. Ct. App. E.S.,
filed July 10, 2013). We decided to hold this case in abeyance because the precise
dispositive issue in this case was also present in the Harris case, i.e.,

              whether a governmental fund established in accordance with
              Tennessee Code Annotated sections 29-20-401 to -408 (2012),
              which allows governmental entities to pool resources in order to
              address liabilities created under the Governmental Tort Liability
              Act, is subject to the uninsured motorist coverage requirements
              of Tennessee Code Annotated sections 56-7-1201 to -1206
              (2008).

(Supreme Court opinion in Harris v. Haynes, ___ S.W.3d ___, No. E2012-02213-SC-R11-
CV, 2014 WL 4197931 at *1.) On August 26, 2014, the Supreme Court released its opinion
in Harris. The Supreme Court held as follows:

              We hold that a governmental fund established in accordance
              with Tennessee Code Annotated sections 29-20-401 to -408, is
              exempt from the requirements of Tennessee’s insurance statutes
              and therefore need not comply with the requirements of the
              uninsured motorist statute, Tennessee Code Annotated section
              56-7-1201. Because the Coverage Document TRMT issued to

                                             -3-
              Anderson County specifically excluded employees and those
              who receive workers’ compensation benefits from uninsured
              motorist coverage and TRMT is not otherwise required to offer
              such coverage, Plaintiffs may not recover from TRMT.

Id. at *5.

        The Supreme Court’s holding in Harris is a complete answer to the dispositive issue
present in the case before us. As in Harris, there is no uninsured coverage available to the
plaintiffs under the Coverage Document. Furthermore, TRMT “is not otherwise required to
offer such coverage.” Id.

       The judgment of the trial court is affirmed. Costs on appeal are taxed to appellants
Stanley Dennis Waters and Carolyn Waters. This case is remanded to the trial court,
pursuant to applicable law, for collection of costs assessed by the trial court.




                                          _____________________________________
                                          CHARLES D. SUSANO, JR., CHIEF JUDGE




                                            -4-